Citation Nr: 1044886	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-25 575	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from January 1989 to November 
1991.

This appeal to the Board of Veterans Appeals (Board) arises from 
a September 2005 rating action that denied service connection for 
an acquired psychiatric disorder, to include PTSD.  

By decision of October 2008, the Board denied service connection 
for PTSD, and remanded the issue of service connection for an 
acquired psychiatric disorder, other than PTSD, to the RO for 
further development of the evidence and for due process 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, other than PTSD, on appeal has been 
accomplished. 

2.  According to competent medical opinion, the veteran's 
acquired psychiatric disorder, a depressive disorder, was 
aggravated by service and her service-connected low back 
disability.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for 
service connection for a depressive disorder are met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify her what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and development 
action needed to render a fair decision on the claim on appeal 
has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

When a disease is first diagnosed after service, service 
connection may nonetheless be established by evidence 
demonstrating that it was in fact "incurred" during the 
veteran's service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused the 
malady that appears many years later); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) (even though a veteran may not have had a 
particular condition diagnosed in service, or for many years 
afterwards, service connection can still be established); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes 
a grant of service connection for disability caused by a service-
connected disability, as well as for the extent of additional 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected one.

The Veteran contends that she suffers from an acquired 
psychiatric disorder including depression that had its onset in 
service.

The service medical records include an April 1990 psychological 
examination report that noted a provisional diagnosis of rule-out 
anxiety/somatoform disorder associated with low back pain; after 
examination, the psychologist concluded that there was no strong 
evidence that the Veteran was somatisizing.  In May, the 
veteran's sad affect and depressed mood were noted in association 
with low back pain.  In June, she was noted to be despondent 
about her back pain.  After examination in August, the 
impressions included chronic low back pain syndrome and 
depression.  In September, the veteran's commanding officer 
stated that a major component of her low back symptoms was 
psychologically or situationally based.  In a November report of 
medical history, the Veteran complained of anger, frustration, 
and depression associated with low back pain.  After psychiatric 
examination in December, the assessments were psychological 
factors affecting physical condition, and low back pain.  

On examination in January 1991, a physician noted that the 
Veteran felt anxious and depressed secondary to chronic low back 
pain, and the diagnoses were chronic low back pain syndrome, and 
psychological factors affecting physical condition.  After July 
1991 psychiatric examination, the diagnoses were psychological 
factors affecting physical condition, and chronic low back pain 
of unknown etiology.  In November 1991, a military physical 
evaluation board found the Veteran unfit for further military 
service due to psychological factors affecting musculoskeletal 
condition, with chronic low back pain without objective clinical 
findings, and also found that that disability was incurred in 
line of duty.

Post service, the veteran's mental status was normal on January 
1992 VA examination shortly following separation from service, 
and the diagnoses included intermittent lumbar strain.  July 2003 
VA outpatient records noted stress and depressive symptoms since 
a December 2002 motor vehicle accident in which the Veteran 
fractured her right clavicle.  On November 2003 VA social work 
evaluation, the Veteran endorsed numerous symptoms of depression 
associated with marital problems and injuries in past motor 
vehicle accidents.  In 2004 and 2005, questions of an anxiety 
disorder and depression were assessed, and in a May 2005 VA 
social work evaluation the Veteran complained of stress and 
anxiety associated with child care, work, and attending nursing 
school.  After October 2005 VA psychiatric examination, the 
diagnoses included severe, recurrent major depression, and panic 
disorder without agoraphobia.  In July 2006, a VA psychiatrist 
opined that the veteran's current symptoms were not entirely 
consistent with a major depressive disorder, as some of her 
symptoms could be related to hormone deficiencies.  After January 
2007 VA psychological evaluation, the diagnosis was severe, 
recurrent major depressive disorder.  In July 2007 and January 
2009, the Veteran was hospitalized at a VA medical facility with 
diagnoses including recurrent major depression with psychotic 
features, a panic disorder without agoraphobia, and a personality 
disorder with dependent traits.
 
On November 2009 VA psychiatric examination, the physician 
reviewed the claims folder including the service medical records 
and subsequent VA medical records.  On current examination, mood 
and affect were depressed and tearful, and the Veteran reported 
recurrent suicidal and homicidal thoughts, without plans to act 
on any such thoughts.  Concentration was impaired, and she was 
quite distractible.  The diagnoses included depressive disorder, 
history of panic disorder without agoraphobia, and history of 
dissociative fugues, and the doctor opined that the veteran's 
depressive symptoms had been significantly aggravated by her 
experiences in military service, and that her complaints of 
refractory back pain were entwined with her depressive illness.  
The physician stated that the veteran's back pain was 
exacerbated/refractory to treatment in the context of her 
depressive symptoms, including sleep disturbance and 
eating/weight changes.  After a review of the extensive medical 
evaluations in the claims folder, the physician opined that at 
least 50% of the veteran's back pain complaints could be 
attributed to her depression.

In view of the service medical records showing the veteran's 
complaints of anxiety and depression associated with her service-
connected low back strain; the post-service findings showing 
continuing evaluation of the Veteran for symptoms of anxiety and 
depression; and the 2009 VA physician's opinions linking the 
veteran's current depressive disorder to her military service and 
her service-connected low back disability, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds that 
the criteria for direct service connection for a depressive 
disorder are met.  


ORDER

Service connection for an acquired psychiatric disorder, a 
depressive disorder, is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


